NOTICE OF ALLOWABILITY
The Request for Continued Examination filed December 23, 2021, has been received and entered.  Claims 1-43 are pending.
I.	Acknowledgements
The instant application has an actual filing date of December 30, 2016.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 9,191,315. The ’315 patent issued from App. 14/107,661, filed December 16, 2013, which is a continuation of App. 13/088,667, filed on April 18, 2011 (now Pat. 8,611,352), which claims the benefit of U.S. Prov. Pat. Apps. 61/326,124 (filed April 20, 2010) and 61/357,887 (filed June 23, 2010).  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File provisions do not apply. Instead, the earlier First to Invent provisions apply.  
The ’315 patent is subject to a terminal disclaimer.
II.	Prosecution History
The ’667 App.
The ’667 App. was initially filed with claims 1-50, but claims 2-4, 6-16, 27-29, 31-41, 47, and 48 were canceled by a preliminary amendment.  ’667 App., Prelim. Amdt., 4/18/2011.  In the first Office action, claim25 was rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite, and claims 26, 30, 42-46, 49 and 50 were rejected under 35 U.S.C. § 101 as being directed to nonstatutory subject matter.  ’667 App., Non-Final Rej, 2/6/2013, pp. 2-4.  
Claims 1, 5, 24-26, 30, and 50 were rejected under 35 U.S.C. § 102(e) as being anticipated by U.S. Pat. 7,706,316 (Kuik et al.), claim 49 was rejected under 35 U.S.C. § 103(a) as being unpatentable over Kuik et al., claims 17-19 and 42-44 were rejected under § 103(a) as being unpatentable over Kuik et Id. at 3-11.
Claims 20-22, 45, and 46 were objected to as being dependent upon a rejected base claim but otherwise allowable if rewritten in independent form. Id. at 11.
	After a couple interviews, the examiner and the applicant agreed on claim amendments to overcome the rejections based on Kuik et al.  See ’667 App., Interview Summary, 4/26/2013; ’667 App., Interview Summary, 5/6/2013.
	The applicant subsequently filed the amendments, describing the distinction:
Kuik does not show or suggest at least [“]determining, using the second destination information in at least one of the processing units not configured to process packets compliant with the unrecognized communication protocol, the egress interface for the packet.”  Instead, Kuik discloses sending the packet to a different processing unit that recognizes the communication protocol of the packet.  

’667 App., Response, 5/6/2013, p. 10.
	Although the examiner agreed that the amendments overcame the previous prior art rejections, in the next Office action, claims 1, 5, 24-26, 30, 49, 51, and 52 were rejected under 35 U.S.C. § 102(b) as being anticipated by U.S. Pat. App. Pub. 2009/0059955 (Georgiou et al.).  ’667 App., Final Rej., 5/30/2013, pp. 4-7.  Claim 50 was rejected under § 103(a) as being unpatentable over Grorgiou et al., claims 17-19 and 42-44 were rejected under § 103(a) as being unpatentable over Georgiou et al. in view of Davies et al., and claim 23 was rejected under § 103(a) as being unpatentable over Georgiou et al. in view of Davies et al. and U.S. Pat. App. Pub. 2008/0301134 (Miller et al.).  Id. at 7-12.
Claims 20-22, 45, and 46 were objected to as being dependent upon a rejected base claim but otherwise allowable if rewritten in independent form. Id. at 12.
In an interview conducted on 15 July 2013, the examiner and the applicant discussed potentially distinguishing features over the Georgiou et al. reference.  See ’667 App., Interview Summary received packet that is compliant with the unrecognized communication protocol is forwarded to a particular physical egress port associated with the determined egress interface.  E.g., ’667 App., Response, 7/30/2013, pp. 2, 5 (Claims 1 and 26).  The applicant presented the following argument:
Claim 1 is patentable over Georgiou at least because Georgiou fails to disclose all of the elements of the claim and, in particular, fails to disclose forwarding the packet that is compliant with the unrecognized communication protocol. Georgiou discloses a system and method for performing packet protocol conversion. The converter “process[es] said packets to implement protocol conversion and generat[es] converted packets of a second protocol type.” See Georgiou at Abstract; see also id. at para. [0029] (“It is an object of the present invention to provide a self-contained protocol converter...”). As but one example of the utility of the system and method, Georgiou discloses “conversion from one protocol to a completely different protocol (e.g. -- Fibre Channel to Ethernet or iSCSI, etc.).” Id. at para. [0030]. Georgiou goes on to describe the conversion, disclosing, in part, that “a Gigabit Ethernet packet header is generated for the received packet, and the packet is resized according to the Ethernet network protocol. The newly formed packet (or packets)....” Id. at para. [0062].  As a result of the processing disclosed in Georgiou, the received packet no longer conforms to the protocol to which it conformed when it was received. Instead, a converted packet, conforming to a different protocol, emerges from the conversion device.

Applicants respectfully submit that inasmuch as Georgiou merely describes mechanism for converting a packet that is compliant with one protocol to be compliant with a completely different protocol, it cannot reasonably be construed to show or describe forwarding a received packet that is compliant with an unrecognized protocol, as recited in claim 1. Simply put, by the time Georgiou makes a forwarding decision for a received packet, the protocol of received packet has already been converted to a different protocol.

At least because Georgiou fails to disclose all of the elements recited by claim 1, Georgiou cannot anticipate claim 1 and, accordingly, the Applicants respectfully request reconsideration and withdrawal of this rejection.

Similarly, claim 26 is directed to an apparatus for forwarding packets and recites, in part, a data extraction unit configured to generate, using first destination information determined from the header of a received packet, second destination information that conforms to the recognized communication protocol, wherein the processing unit not configured to process packets compliant with the unrecognized communication protocol determines, based on the second destination information, an egress interface to which the received packet compliant with the unrecognized communication protocol is to be forwarded. Thus, for similar reasons as described above with respect to claim 1 (i.e., because Georgiou does not disclose forwarding the packet that is compliant with the unrecognized communication protocol), claim 26 is not anticipated by Georgiou, and the Applicants respectfully request reconsideration and withdrawal of this rejection.

’667 App., Response, 7/30/2013, pp. 11-12 (emphasis in original).
Claims 1, 5, 17-26, 30, 42-46, 49, and 51-53 were subsequently allowed (and renumbered as 1-22).  ’667 App., Notice of Allowability, 8/14/2013.  Claims 1-22 issued as U.S. Pat. 8,611,352 on 17 December 2013.
The ’661 App.
The ’661 App. was originally filed with claims 1-20.  In the first Office action, claims 1-3 and 11-13 were rejected under the doctrine of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, and 16 of U.S. Pat. 8,611,352. ’661 App., Non-Final Rej., 3/27/2015, pp. 2-5.  Claims 4 and 14 were rejected as being unpatentable over claim 5 of the ’352 patent in view of U.S. Pat. App. Pub. 2003/0084219 (Yao et al.). Id. at 5.
Claims 1-3 and 11-13 were rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by U.S. Pat App. Pub. 2009/0059955 (Geirgiou et al.).  Id. at 6-8.  Claims 4 and 14 were rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Georgiou et al. in view of Yao et al.  Id. at 9-10.
Claims 5-10 and 15-20 were objected to as being dependent upon a rejected base claim but otherwise allowable if rewritten in independent form. Id. at 10.
In an interview conducted on 25 June 2015, proposed amendments were discussed, and it was agreed that these amendments would overcome the rejections under §§ 102, 103.  ’661 App., Interview Summary, 7/1/2015.  Regarding the amendments, the applicant contended that Georgiou, alone or in combination with Yao, did not disclose or fairly suggest the combination of claimed elements:
Georgio describes a packet converter that receives packets according to a first protocol type, processing/converting the packets to a second protocol type, and outputting the packets of the second protocol type. See e.g., Georgio at Abstract. In other words, the packet converter of Georgio receives packets according to a first protocol type and outputs packets of a second protocol type.

At least because the packet converter of Georgio receives packets according to a first protocol type and outputs packets of a second protocol type, it cannot be said that Georgio discloses or suggests “receiving, at a port of a packet processor, a packet 

. . . . 

Similar to Georgio, Yao describes a device that receives packets according to a first protocol type (e.g., Fiber Channel (FC) over IP), processing/converting the packets to a second protocol type (e.g., FC), and outputting the packets of the second protocol type. See e.g., Yao at Fig. 16. In other words, the device of Yao receives packets according to a first protocol type and outputs packets of a second protocol type.

At least because the device of Yao receives packets according to a first protocol type and outputs packets of a second protocol type, it cannot be said that Yao discloses or suggests “receiving, at a port of a packet processor, a packet compliant with a first communication protocol; ... and forwarding the received packet that is compliant with the first communication protocol to the egress interface,” in combination with the other elements of claim 4.

’661 App., Remarks, 6/29/2015, pp 9-11.
After the applicant filed a terminal disclaimer, claims 1-23 were allowed, with the examiner providing the following reasons for allowance:
The prior art of record does not teach or fairly suggest the following: generating a packet descriptor associated with a received packet compliant with a first communication protocol, passing the packet descriptor to an adapted processing unit configured to recognize the first communication protocol, the adapted processing unit to modify header information of the packet descriptor corresponding to a second communication protocol so that an unadapted processing unit can process the packet descriptor to determine an egress interface for the received packet, and forwarding the packet compliant with the first communication protocol to the egress interface accordingly, as specified in independent claims 1 and 11.

’661 App., Notice of Allowability, 7/14/2015, p. 7.  Claims 1-23 issued as U.S. Pat. 9,191,315 on 17 November 2015.
III.	Reissue Declaration
The reissue declaration filed on September 24, 2021, is acceptable.
IV. 	Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 11, the prior art of record fails to disclose or fairly suggest determining the egress interface using an adapted processing unit to modify packet descriptors compliant with a first protocol into modified packet descriptors corresponding to the second protocol and processing the modified packet descriptors by an unadapted processing unit, in the context of the remaining features recited in claim 11.
Regarding claim 24, the prior art of record fails to disclose or fairly suggest receiving an Ethernet frame including an Ethernet packet encapsulating an inner packet that conforms to a communication protocol related to storage devices, generating a packet descriptor from information extracted from the inner packet, and forwarding the inner packet to the egress interface(s) after analyzing the Ethernet fields in the packet descriptor by a processing component that does not recognize the communication protocol related to storage devices, in the context of the remaining features recited in claim 24.
Regarding claim 35, the prior art of record fails to disclose or fairly suggest receiving a frame including an Ethernet packet encapsulating an inner packet that conforms to a communication protocol related to storage devices, generating a packet descriptor from information extracted from the inner packet, and forwarding the inner packet to the a determined set of second network interfaces after analyzing the Ethernet fields in the packet descriptor by a bridge engine that does not recognize the communication protocol related to storage devices, in the context of the remaining features recited in claim 35.




V.	Conclusion

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,191,315 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992